DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 23-26 and 32-25, drawn to an auxiliary system for a vehicle;
Group II, claim(s) 27-30, drawn to a vehicle air conditioning method;
Group III, claims 31-32, drawn to a vehicle battery charging method;
Group IV, claims 36-37, drawn to an electricity-supply-interface apparatus for a motor vehicle;
Group V, claims 38-43, drawn to an auxiliary system for a vehicle.
Groups IV and V and Groups I-III listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups IV and V and Groups I-III lack unity of invention because the groups do not share the same or corresponding technical feature, namely Groups I-III do not include the electricity-supply-interface apparatus of Groups IV and V and Groups IV and V do not include the auxiliary apparatus of Groups I-III.  
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of an auxiliary system for a vehicle having a primary engine and an air conditioning system, the vehicle's air conditioning system having: a mechanically driven air conditioning compressor; an alternator; a condenser that is operatively coupled with a fan that is operated by a fan-motor; a battery; an A/C unit; and a blower coupled to be operated by a blower-motor, said auxiliary system comprises: an auxiliary controller that remains operable when the primary engine is turned OFF; a cabin-temperature sensor; and an auxiliary electric alternator-motor coupled to operate an auxiliary alternator, wherein said auxiliary electric alternator-motor is operable by the battery, and wherein said auxiliary alternator is configured to recharge the battery, wherein when the primary engine is a fuel powered engine, said auxiliary system further comprises: an auxiliary compressor coupled to be operated by a first-auxiliary- compressor-motor; and a pair of electric relay switches having first electric relay switch and a second electric relay switch, wherein said first electric relay switch is configured to route compressed gas vapor either from the vehicle's air conditioning compressor or from said auxiliary compressor towards the A/C unit, and said second electric relay switch is configured to route returning gas vapor from the vehicle's A/C unit, either towards the vehicle's air conditioning compressor or towards said auxiliary compressor, 3Attorney Docket No.: 085363-658485 wherein upon turning OFF the fuel powered primary engine, said auxiliary controller is configured to start monitoring the ambient temperature inside the passengers' cabin of the vehicle, utilizing said cabin- temperature sensor; wherein the fan-motor, the blower-motor, said auxiliary electric alternator-motor and said first-auxiliary-compressor-motor are in operational communication flow with said auxiliary controller, and upon determining that the ambient temperature inside the cabin is above a preconfigured threshold temperature, said auxiliary controller is configured to activate said auxiliary' electric alternator-motor, the blower, the fan, and said auxiliary compressor, wherein said auxiliary electric alternator-motor activates said auxiliary alternator, and wherein said electric relay switches route compressed gas vapor from said auxiliary compressor towards the A/C unit, and route returning gas vapor from the A/C unit towards said auxiliary' compressor; and wherein when the primary engine is an electric powered engine, or the vehicle is operated by a dual-engines configuration, then upon turning OFF the primary engine, said auxiliary system further comprises a second-auxiliary-compressor-motor configured to operate the vehicle's air conditioning compressor; and upon determining that the ambient temperature inside the cabin is above a preconfigured threshold temperature, said auxiliary controller is configured to activate said auxiliary electric alternator-motor that activates said auxiliary alternator, the blower, the fan and said second-auxiliary- compressor-motor, to thereby activate the air conditioning compressor and thereby activated the vehicle's air conditioning system; this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ikura (US 2004/0250560) and Borghi (US 2008/0290844).  Ikura discloses an auxiliary system for a vehicle having a primary engine and an air conditioning system, the vehicle's air conditioning system having: 
a mechanically driven air conditioning compressor (Figure 1, compressor #7); 
an alternator (Figure 1, generator #G); 
a condenser (Figure 1, condenser #9) that is operatively coupled with a fan that is operated by a fan-motor (Figure 1, fan #12a); 
a battery (Figure 1, battery #18); 
an A/C unit (paragraph [0051]); and 
a blower coupled to be operated by a blower-motor (paragraph [0051]), 
said auxiliary system comprises: 
an auxiliary controller (Figure 1, controller #4) that remains operable when the primary engine is turned OFF (paragraph [0076]); 
a cabin-temperature sensor (paragraph [0046]: passenger compartment temp. unit #16); and 
wherein when the primary engine is a fuel powered engine, said auxiliary system further comprises: 
an auxiliary compressor (#150) coupled to be operated by a first-auxiliary- compressor-motor (Figure 1, compressor #7); and 
a pair of electric relay switches having first electric relay switch and a second electric relay switch, wherein said first electric relay switch is configured to route compressed gas vapor either from the vehicle's air conditioning compressor or from said auxiliary compressor towards the A/C unit, and said second electric relay switch is configured to route returning gas vapor from the vehicle's A/C unit, either towards the vehicle's air conditioning compressor or towards said auxiliary compressor (see at least paragraphs [0042]-[0044]; [0065]), 3Attorney Docket No.: 085363-658485 
wherein upon turning OFF the fuel powered primary engine (paragraphs [0016]; [0090]-[0092]), 
said auxiliary controller is configured to start monitoring the ambient temperature inside the passengers' cabin of the vehicle, utilizing said cabin- temperature sensor (paragraph [0075]); 
wherein the fan-motor, the blower-motor, said auxiliary electric alternator-motor and said first-auxiliary-compressor-motor are in operational communication flow with said auxiliary controller (paragraphs [0073]-[0075]), and 
upon determining that the ambient temperature inside the cabin is above a preconfigured threshold temperature, said auxiliary controller is configured to activate said auxiliary' electric alternator-motor, the blower, the fan, and said auxiliary compressor (paragraph [0075]), 
and 
wherein when the primary engine is an electric powered engine, or the vehicle is operated by a dual-engines configuration (paragraph [0028]), then upon turning OFF the primary engine, said auxiliary system further comprises a second-auxiliary-compressor-motor configured to operate the vehicle's air conditioning compressor; and upon determining that the ambient temperature inside the cabin is above a preconfigured threshold temperature, said auxiliary controller is configured to activate said auxiliary electric alternator-motor that activates said auxiliary alternator, the blower, the fan and said second-auxiliary- compressor-motor, to thereby activate the air conditioning compressor and thereby activated the vehicle's air conditioning system (paragraphs [0029]-[0034]; [0090]-[0092]).
Ikura does not disclose an auxiliary electric alternator-motor coupled to operate an auxiliary alternator, wherein said auxiliary electric alternator-motor is operable by the battery, and wherein said auxiliary alternator is configured to recharge the battery.
Borghi teaches an auxiliary electric alternator-motor coupled to operate an auxiliary alternator (see at least Figure 1, auxiliary engine #8; auxiliary alternator #9), wherein said auxiliary electric alternator-motor is operable by the battery (paragraphs [0012]-[0013]: aux engine is activated according to battery condition), and wherein said auxiliary alternator is configured to recharge the battery (paragraph [0012]).
It would, therefore, have been obvious to one having ordinary skill in the art to provide the apparatus of Ikura wan auxiliary electric alternator-motor coupled to operate an auxiliary alternator, wherein said auxiliary electric alternator-motor is operable by the battery, and wherein said auxiliary alternator is configured to recharge the battery, as taught by Borghi, to improve the apparatus of Ikura by providing a known useful function (see at least Borghi paragraph [0006]).  
The combination of Ikura and Borghi further discloses wherein said auxiliary electric alternator-motor activates said auxiliary alternator (see at least Borghi paragraph [0012]-[0013]; Ikura Abstract), and wherein said electric relay switches route compressed gas vapor from said auxiliary compressor towards the A/C unit, and route returning gas vapor from the A/C unit towards said auxiliary' compressor (see at least Ikura Abstract: function is switched from primary to aux compressor which involves rerouting gas flow to the aux compressor).  
Groups IV and V lack unity of invention because even though the inventions of these groups require the technical feature of an electricity-supply-interface apparatus for a motor vehicle, comprising: a vehicle alternator; an interface-shaft; an electromagnet; a rotor unit couple to rotate with a bearing unit; a rotational-motion-receiving-unit having a mechanical adaptor configured to receive rotational motion either from the vehicle's primary engine or from an alternative electric alternator-motor, and a magnetic-insulator, wherein said rotational-motion-receiving-unit is securely attached to a first end of said interface- shaft, and said interface-shaft is further securely attached at a second end to the vehicle's alternator; and wherein upon receiving said rotational motion, said rotational motion is transferred via securely attached interface-shaft to the vehicle's alternator, to thereby provide electric power to various units of the vehicle, including charging the vehicle's battery, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Taylor (US 2011/0067425) and Borghi (US 2008/0290844).  Taylor discloses an electricity-supply-interface apparatus for a motor vehicle (see at least Abstract; Figure 1), comprising: a vehicle alternator (Figure 4, motor generator #60); an interface-shaft (Figure 4, shaft #36); an electromagnet (Figure 4, magnetic coil #62); a rotor unit (Figure 4, plate #61/sheave #66) couple to rotate with a bearing unit (Figure 4, bearing hub #64); a rotational-motion-receiving-unit having a mechanical adaptor (Figure 4, paragraph [0031]-[0032], clutch plates #68) configured to receive rotational motion either from the vehicle's primary engine (Figure 1, primary power source #12) or from an alternative electric alternator-motor (Figure 1, secondary source #30; paragraphs [0021]-[0022]), and a magnetic-insulator (Figure 5), wherein said rotational-motion-receiving-unit is securely attached to a first end of said interface- shaft (see at least Figures 4 and 5; paragraphs  [0032]-[0033]), and said interface-shaft is further securely attached at a second end to the vehicle's alternator (see at least Figures 4 and 5; paragraphs [0032]-[0033]); and wherein upon receiving said rotational motion, said rotational motion is transferred via securely attached interface-shaft to the vehicle's alternator, to thereby provide electric power to various units of the vehicle (see at least paragraph [0041]: motor generator #60 can store energy that is capable of operating the electrical system).  Taylor is silent regarding including charging the vehicle's battery.
However an alternator charging a vehicle’s battery is old and well-known in the art, as evidenced by Borghi (see at least paragraph [0005]).
It would, therefore, have been obvious to one having ordinary skill in the art to provide the apparatus of Taylor with including charging the vehicle’s battery, since, as evidenced by Borghi, such provision was old and well-known in the art and would improve the apparatus  of Taylor by providing a useful feature (see at least Borghi paragraph [0006]).  
No telephone call was made to request an oral election to the above restriction requirement in view of the complexities associated with attempting to dictate a unity of invention requirement over the telephone.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763